On April 8, 1944, the trial court entered an order approving and confirming sheriff's sale. Plaintiff in error then filed a motion for new trial on April 10, 1944, and this motion was overruled on April 15, 1944. It is apparent that the plaintiff in error attempted to appeal from the order of April 15, 1944, and thereafter filed in this court the petition in error with case-made attached on October 11, 1944.
A motion to dismiss has been filed for the reason that the appeal is not taken within six months from April 8, 1944, and therefore the court is without jurisdiction of the appeal.
The appeal must be dismissed. Grimes v. Ward, 179 Okla. 5,64 P.2d 894; Powell v. Nichols, 26 Okla. 734, 110 P. 762.
The appeal is dismissed.
HURST, V.C.J., and OSBORN, BAYLESS, CORN, and DAVISON, JJ., concur.